DETAILED ACTION
This action is in response to the amendment filed 9/3/2021.  Claims 1 and 7 are currently amended.  Claims 14-20 are newly added.  No claims have been canceled.  Presently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argues that the Kline et al. reference does not disclose or suggest “wherein the unpackaged single-use hand sanitizer is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk” on pages 5-7 of the response filed 9/3/2021.  
Applicant argues that the Kline et al. reference requires either conditioned or limited access to the samples (the unpackaged single-use product) in some fashion.  However, it is considered that the Kline et al. reference discloses a structure of a kiosk having a first compartment (considered the compartment associated with the sampling product 620) and a second compartment (considered the compartment associated with the packaged product portion 630 that dispenses a packaged product 640). 

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Alternatively, it is considered that the Swanek reference (US 20110018412) addresses applicant’s concerns and claim language relating to “wherein the unpackaged single-use hand sanitizer is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk”.  See figure 4 of the Swanek reference.  Further, see at least paragraph [0009] of the Swanek reference.  It is considered that the hand sanitizer dispenser 16 would provide for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product in as much as the instant application.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 9/9/2017.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 2/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 2 and 9 contain the following informalities:  
Claim 2 recites the limitation “the first compartment and second compartment” in lines 1-2.  It appears that this limitation should be “the first compartment and the second compartment”.  
Claim 9 recites the limitation “the first compartment and second compartment” in lines 1-2.  It appears that this limitation should be “the first compartment and the second compartment”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product” in lines 5-6.  It is unclear as to the support for the recitation of “unlimited” within the originally filed disclosure.  The originally filed disclosure provides support for “the liquid-based sanitizer product dispensed from dispensing outlet 105 may be offered for free as a courtesy to users” in paragraph [0007], lines 15-17 of the specification dated 9/9/2017.  However, it is unclear as to the support for the limitation of “unlimited” within the originally filed disclosure.  
Similarly, claim 7 and claim 19 recite similar limitations as to claim 1 above in lines 6-7 and 2-3, respectively.  Therefore, claims 7 and 19 are rejected under similar grounds of rejection under 35 U.S.C. 112(a) as to claim 1 above.
Claim 16 recites the limitation “without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer” in lines 2-3.  Applicant has cited paragraph [0007] of the originally filed disclosure.  Paragraph [0007] recites “may be offered for free as a courtesy to users” in lines 16-17.  However, this statement does not fully support the negative limitation of “without requiring a form of authorization” since even if an item is offered for free, it may still require some type of authorization 
Similarly, claim 17 and claim 18 recite the limitations as to claim 16 above in lines 2-4 and 4-5, respectively.  Therefore, claims 17 and 18 are rejected under similar grounds of rejection under 35 U.S.C. 112(a) as to claim 16 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product” in lines 5-6.  It is unclear as the metes and bounds of the limitation “unlimited” within the claim.  A review of the originally filed disclosure did not provide the guidance as to the metes and 
Similarly, claim 7 and claim 19 recite similar limitations as to claim 1 above in lines 6-7 and 2-3, respectively.  Therefore, claims 7 and 19 are rejected under similar grounds of rejection under 35 U.S.C. 112(b) as to claim 1 above.
Claim 16 recites the limitation “without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer” in lines 2-3.  It is unclear as to the metes and bounds of the limitation “without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer” within the claim.  A review of the originally filed disclosure did not provide the guidance as to the metes and bounds of the limitation.  It is unclear as to the limitation and the meaning of the term “form of authorization” within the scope of the claim.  Is placing a kiosk in a location in which the public has access a form of authorization?  Therefore, it is unclear as to the metes and bounds of the limitation “without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer”.
Similarly, claim 17 and claim 18 recite the limitations as to claim 16 above in lines 2-4 and 4-5, respectively.  Therefore, claims 17 and 18 are rejected under similar grounds of rejection under 35 U.S.C. 112(b) as to claim 16 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-9, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanek (US 20110018412).  Claim(s) 1, 2, 5, 7-9, 12, 14 and 15 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
Regarding claim 1, the Swanek reference discloses a hand sanitizer kiosk (5) for dispensing hand sanitizer product, the kiosk comprising a first compartment (considered the compartment within hand sanitizer dispenser 16) configured to dispense unpackaged single-use hand sanitizer product, wherein the unpackaged single-use hand sanitizer is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk (see 
In regards to claim 2, the Swanek reference discloses wherein the first compartment and [the] second compartment are coupled together (the compartments at 16 and 18 are coupled together through the housing of the cabinet 10 and the pillar 14).
In regards to claim 5, the Swanek reference discloses a display (32; see paragraph [0020], lines 8-12) to provide advertising.
Regarding claim 7, the Swanek reference discloses a dispensing kiosk (5) for dispensing a single product (hand sanitizer; see paragraph [0020]) capable of being utilized immediately in single-use form (from the dispenser 16) or packaged for use in the future (stored in the storage cabinet 18; the storage compartment 18 can be used to store infection control supplies (see paragraph [0021]); it is considered that hand sanitizer is an infection control supply that replacement hand sanitizer can be stored in the storage compartment 18; further, it is considered that removing the hand sanitizer stored in the storage compartment 18 can be considered dispensing), the dispensing kiosk comprising: a first compartment (considered the compartment within hand 
use is dispensed by the kiosk for unlimited and unconditioned courtesy use without
obligation to purchase additional product from the kiosk (see figure 4; see at least paragraph [0009]; it is considered that the hand sanitizer dispenser 16 would provide for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product in as much as the instant application), and a second compartment (18) configured to dispense the product in packaged form (the storage compartment 18 can be used to store infection control supplies (see paragraph [0021]); it is considered that hand sanitizer is an infection control supply that replacement hand sanitizer can be stored in the storage compartment 18; further, it is considered that removing the hand sanitizer stored in the storage compartment 18 can be considered dispensing).
In regards to claim 8, the Swanek reference discloses wherein the single product is hand sanitizer (see paragraph [0020]).
In regards to claim 9, the Swanek reference discloses wherein the first compartment and [the] second compartment are coupled together (the compartments at 16 and 18 are coupled together through the housing of the cabinet 10 and the pillar 14).
In regards to claim 12, the Swanek reference discloses a display (32; see paragraph [0020], lines 8-12) to provide advertising.
In regards to claim 14, the Swanek reference discloses the structure wherein the kiosk (5) is capable of dispensing only one type of hand sanitizer product, whether as unpackaged single-use hand sanitizer product (at dispenser 16) or packaged hand sanitizer product (it is considered that hand sanitizer is an infection control supply that 
In regards to claim 15, the Swanek reference discloses the structure wherein the dispensing kiosk (5) dispenses only one type of product (at least one sanitizing product can be mounted (see paragraph [0009]), therefore, the Swanek reference discloses wherein one type of sanitizing product (such as hand sanitizer), whether in unpackaged form (at dispenser 16) or packaged form (it is considered that hand sanitizer is an infection control supply that replacement hand sanitizer can be stored in the storage compartment 18; further, it is considered that removing the hand sanitizer stored in the storage compartment 18 can be considered dispensing).
It is considered that the recitation of “dispenses only one type of product, whether in unpackaged or packaged form” in claim 15, lines 1-2 is a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kline et al. (US 9527716).  Claim(s) 1-5, 7-12, 14 and 15 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
Regarding claim 1, the Kline et al. reference discloses a kiosk (600) for dispensing a product wherein the kiosk comprises a first compartment (considered the compartment associated with the product sampling portion 620) configured to dispense an unpackaged product and a second compartment (considered the compartment associated with the packaged product portion 630 that dispenses a packaged product 640) configured to dispense packaged product.
The product that can be dispensed as an unpackaged single-use product and to be dispensed as a packaged product can be a liquid, a semi-liquid or a solid. An example of a liquid product can be liquid soap (col. 6, lines 8-15) or a pharmaceutical cream (col. 14, lines 5-13) and wherein the packaged product may correspond to the single-use product (sample product; col. 15, lines 14-36). It is considered that the kiosk of the Kline et al. reference would be capable of dispensing hand sanitizer since the kiosk is capable of dispensing a liquid product such as soap or a semi-liquid product such as pharmaceutical cream.
The recitation to “wherein the unpackaged single-use hand sanitizer is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk” is directed toward the manner in which the claimed apparatus is intended to be employed and does not differentiate the 
II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
In regards to claim 2, the Kline et al. reference discloses wherein the first compartment and [the] second compartment are coupled together (the compartment associated with the product sampling portion 620 and the compartment associated with the packaged product portion 630 that dispenses a packaged product 640 are positioned in proximity or integral with each other; see col. 15, lines 14-17).

In regards to claim 4, the Kline et al. reference discloses a computer system (considered the computer system associated with the graphical user interface 650 and the sensor 670) configured to receive identifying information from an individual desiring to obtain packaged product from the second compartment (see at least col. 5, lines 26-38; further considered the system to interact with customer loyalty programs, sweepstakes, etc. (see at least col. 18, lines 7-17)).
In regards to claim 5, the Kline et al. reference discloses a display (graphical user interface 650) to provide advertising (it is considered that the buttons 652 which indicate the desired product would constitute a form of advertising).
Regarding claim 7, the Kline et al. reference discloses a dispensing kiosk (600) for dispensing a single product capable of being utilized immediately in single-use form or packaged for use in the future, the dispensing kiosk comprising a first compartment (considered the compartment associated with the product sampling portion 620) configured to dispense the product in unpackaged form for immediate single-use (considered the sample), and a second compartment (considered the compartment associated with the packaged product portion 630 that dispenses a packaged product 640) configured to dispense the product in packaged form.

The recitation to “wherein the product in unpackaged form for immediate-single use is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk” is directed toward the manner in which the claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art of the Kline et al. reference (see MPEP 2114 and specifically the section copied above with respect to the rejection of claim 1 as being anticipated by the Kline et al. reference).
In regards to claim 8, the Kline et al. reference discloses wherein the single product is soap (col. 6, lines 8-15).
In regards to claim 9, the Kline et al. reference discloses wherein the first compartment and [the] second compartment are coupled together (the compartment associated with the product sampling portion 620 and the compartment associated with the packaged product portion 630 that dispenses a packaged product 640 are positioned in proximity or integral with each other; see col. 15, lines 14-17).
In regards to claim 10, the Kline et al. reference discloses a computer system (considered the computer system associated with the graphical user interface 650) configured to provide point-of-sale capabilities to enable purchase of packaged product from the second compartment (conventional vending machine purchasing options may occur with either a cash or cashless vending option; see at least col. 16, lines 38-44).
In regards to claim 11, the Kline et al. reference discloses a computer system (considered the computer system associated with the graphical user interface 650 and 
In regards to claim 12, the Kline et al. reference discloses a display (graphical user interface 650) to provide advertising (it is considered that the buttons 652 which indicate the desired product would constitute a form of advertising).
In regards to claim 14, the Kline et al. reference discloses the structure wherein the kiosk (600) is capable of dispensing only one type of product, whether unpackaged or packaged.	It is considered that the recitation of “dispenses only one type of hand sanitizer product” in claim 14, lines 1-2 is a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 15, the Kline et al. reference discloses the structure wherein the dispensing kiosk (600) is capable of dispensing only one type of product (it is considered that product dispensed as a sample can also be dispensed for purchase).
It is considered that the recitation of “dispenses only one type of product, whether in unpackaged or packaged form” in claim 15, lines 1-2 is a recitation of the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanek (US 20110018412) in view of Thomas (US 20060004485).  Claim(s) 3 and 10 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
In regards to claim 3, the Swanek reference does not disclose a computer system configured to provide point-of-sale capabilities to enable purchase of packaged hand sanitizer product from the second compartment.
However, the Thomas reference teaches a computer system (considered the combination of keypad 110 and controller 116) configured to provide point-of-sale capabilities to a dispenser (108) that dispenses products (see paragraph [0028]) wherein the dispenser (108) is attached to an additional dispenser (fuel pump 104) wherein the dispenser having a computer system encourages a customer to purchase products (see paragraphs [0025], [0027] and [0028]).

In regards to claim 10, the Swanek reference does not disclose a computer system configured to provide point-of-sale capabilities to enable purchase of packaged product from the second compartment.
However, the Thomas reference teaches a computer system (considered the combination of keypad 110 and controller 116) configured to provide point-of-sale capabilities to a dispenser (108) that dispenses products (see paragraph [0028]) wherein the dispenser (108) is attached to an additional dispenser (fuel pump 104) wherein the dispenser having a computer system encourages a customer to purchase products (see paragraphs [0025], [0027] and [0028]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a computer system to the second compartment of the Swanek reference wherein the computer system is configured to provide point-of-sales capabilities as taught by the Thomas reference in order to encourage a customer to purchase products.



Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanek (US 20110018412) in view of Jackson et al. (US 9122999).  Claim(s) 4 and 11 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
In regards to claim 4, the Swanek reference does not disclose a computer system configured to receive identifying information from an individual desiring to obtain packaged hand sanitizer from the second compartment.
However, the Jackson et al. reference teaches a storage system (300) having a computer system (the system 300 includes a data processing system such as a computer; see col. 10, lines 60-62) configured to receive identifying information from an individual (the access control device may use one or more access authentication means to verify a user’s authorization levels such as by using a keypad, a keycard reader or fobs; see at least col. 11, lines 19-24) desiring to obtain an object (product; see col. 10, lines 2-9) from a compartment (drawer 330) in order to control the access to the product within the compartment (col. 11, lines 24-34).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a computer system to the second compartment of the Swanek reference wherein the computer system is configured to receive identifying information from an individual desiring to obtain to product within the second compartment as taught by the Jackson et al. reference in order to control the access to the product within the second compartment for authorized users.

However, the Jackson et al. reference teaches a storage system (300) having a computer system (the system 300 includes a data processing system such as a computer; see col. 10, lines 60-62) configured to receive identifying information from an individual (the access control device may use one or more access authentication means to verify a user’s authorization levels such as by using a keypad, a keycard reader or fobs; see at least col. 11, lines 19-24) desiring to obtain an object (product; see col. 10, lines 2-9) from a compartment (drawer 330) in order to control the access to the product within the compartment (col. 11, lines 24-34).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a computer system to the second compartment of the Swanek reference wherein the computer system is configured to receive identifying information from an individual desiring to obtain to a packaged product within the second compartment as taught by the Jackson et al. reference in order to control the access to the packaged product within the second compartment for authorized users.




Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanek (US 20110018412) in view of Harper (US 7322465).  Claim(s) 6 and 13 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
In regards to claim 6, the Swanek reference does not disclose wherein the packaged hand sanitizer is branded by an establishment providing the kiosk or an advertiser.
However, the Harper reference teaches placing advertising inserts within liquid packets wherein the inserts (15) provide meaningful communication such as advertising messages (col. 7, lines 14-39) in order to foster the use of hand sanitizing packets for improved hand hygiene for improved hand hygiene within the general population (col. 10, lines 44-47).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the packaged product of the Swanek reference with branding by an advertiser as taught by the Harper reference in order to foster the use of hand sanitizing packets for improved hand hygiene for improved hand hygiene within the general population.
In regards to claim 6, the Swanek reference does not disclose wherein the packaged product is branded by an establishment providing the kiosk or an advertiser.
However, the Harper reference teaches placing advertising inserts within liquid packets wherein the inserts (15) provide meaningful communication such as advertising messages (col. 7, lines 14-39) in order to foster the use of hand sanitizing packets for 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the packaged product of the Swanek reference with branding by an advertiser as taught by the Harper reference in order to foster the use of hand sanitizing packets for improved hand hygiene for improved hand hygiene within the general population.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanek (US 20110018412) in view of Ashe (US 6691897).  Claim(s) 16-20 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
In regards to claim 16, the Swanek reference discloses wherein the hand sanitizer kiosk dispenses unpackaged single-use hand sanitizer product (from the hand sanitizer dispenser 16 would provide for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product in as much as the instant application).
The Swanek reference does not expressly disclose wherein the hand sanitizer kiosk dispenses the unpackaged single-use hand sanitizer product without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer.
However, the Ashe reference teaches a hand sanitizer dispenser (Ashe: 33) that dispenses hand sanitizer product (Ashe: antibacterial hand cleaner; col. 5, lines 17-19) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the dispenser of the unpackaged single-use hand sanitizer product of the Swanek reference as freely dispensing the single-use hand sanitizer product as taught by the Ashe reference so that the unpackaged single-use hand sanitizer product can be dispensed without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer so that there is a reduced chance that the kiosk is vandalized.
Furthermore, even if the argument were to be made, that the teaching of the Ashe reference of freely dispensing the product was not sufficient to meet the Applicant’s teaching of dispensing without requiring a form of authorization, Official Notice is being taken since soap and hand sanitizer stations that dispense product without authorization are well known as being in use in public restrooms before the effective filing date of this invention. 
In regards to claim 17, the Swanek reference discloses wherein the hand sanitizer kiosk dispenses the product in unpackaged form (from the hand sanitizer dispenser 16 would provide for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product in as much as the instant application).

However, the Ashe reference teaches a hand sanitizer dispenser (Ashe: 33) that dispenses hand sanitizer product (Ashe: antibacterial hand cleaner; col. 5, lines 17-19) without requiring a form of authorization (Ashe: the dispenser 33 freely dispenses a quantity of at least one hand cleaning substance through a liquid dispenser 34; col. 5, lines 4-7) wherein the freely dispensed product reduces the chance that the kiosk is vandalized (col. 4, lines 25-28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the dispenser of the product in unpackaged form of the Swanek reference as freely dispensing the product in unpackaged form as taught by the Ashe reference so that the product in unpackaged form  can be dispensed without requiring a form of authorization for the kiosk to dispense the product in unpackaged form so that there is a reduced chance that the kiosk is vandalized.
Furthermore, even if the argument were to be made, that the teaching of the Ashe reference of freely dispensing the product was not sufficient to meet the Applicant’s teaching of dispensing without requiring a form of authorization, Official Notice is being taken since soap and hand sanitizer stations that dispense product without authorization are well known as being in use in public restrooms before the effective filing date of this invention. 

The Swanek reference does not expressly disclose wherein the first compartment (16) dispenses the unpackaged single-use hand sanitizer product without requiring a form of authorization for the kiosk to dispense the unpackaged single-use hand sanitizer.
However, the Ashe reference teaches a hand sanitizer dispenser (Ashe: 33) that dispenses hand sanitizer product (Ashe: antibacterial hand cleaner; col. 5, lines 17-19) without requiring a form of authorization (Ashe: the dispenser 33 freely dispenses a quantity of at least one hand cleaning substance through a liquid dispenser 34; col. 5, lines 4-7) wherein the freely dispensed product reduces the chance that the kiosk is vandalized (col. 4, lines 25-28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to design the first compartment to dispense the unpackaged single-use hand sanitizer product of the 
Furthermore, even if the argument were to be made, that the teaching of the Ashe reference of freely dispensing the product was not sufficient to meet the Applicant’s teaching of dispensing without requiring a form of authorization, Official Notice is being taken since soap and hand sanitizer stations that dispense product without authorization are well known as being in use in public restrooms before the effective filing date of this invention. 
In regards to claim 19, the Swanek reference of the combination of the Swanek reference and the Ashe reference discloses wherein the unpackaged single-use hand sanitizer is dispensed by the kiosk for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product from the kiosk (Swanek: see figure 4; see at least paragraph [0009]; it is considered that the hand sanitizer dispenser 16 would provide for unlimited and unconditioned courtesy use without obligation to purchase additional hand sanitizer product in as much as the instant application).
In regards to claim 20, the Swanek reference of the combination of the Swanek reference and the Ashe reference discloses the structure wherein the kiosk (Swanek: 5) is capable of dispensing only one type of hand sanitizer product, whether as unpackaged single-use hand sanitizer product (Swanek: at dispenser 16) or packaged hand sanitizer product (Swanek: it is considered that hand sanitizer is an infection .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. (US 9527716) in view of Bushaw (US 2013/0177261 A1).  Claim(s) 6 and 13 will be treated as best understood in view of the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) above.
In regards to claims 6 and 13, the Kline et al. reference appears to imply wherein the packaged product is branded by an advertiser (it is considered that a packaged product would likely be labeled by the company and product name), however Kline et al. does not specifically disclose this
Bushaw teaches a dispenser wherein a packaged product (hand sanitizer) is branded by an establishment providing the kiosk or an advertiser (par. 47).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have branded the packaged product of Kline et al. as taught by Bushaw for the purpose of informing and reminding a consumer of the particular product brand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 7597122) and Smith (US 6883563) each disclose a method and apparatus to monitor the usage of a network system of personal hand .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                 

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753